Citation Nr: 1226373	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to January 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which declined to reopen the Veteran's claim of entitlement to service connection for a heart condition.  

After the June 2011 Statement of the Case was issued and the Veteran perfected his appeal, additional evidence was submitted with the Informal Hearing Presentation (IHP) in the form of medical treatises.  The Veteran, through his representative, submitted a waiver of consideration by the agency of original jurisdiction (AOJ)  this same IHP.  Therefore the Board may consider the evidence.  See 38 C.F.R. 
§ 20.1304(c) (2011).

On his Form 9, Substantive Appeal, the Veteran requested a Board hearing in Washington, DC, before a Veterans Law Judge.  A hearing was scheduled for January 18, 2012.  The Veteran failed to appear for that hearing.  A postponement was neither requested nor granted, and the Veteran has not asserted any good cause for missing the hearing, nor has he requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

The issue of service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a May 1980 decision, the Board denied service connection for a heart condition.

2.  Evidence received since the May 1980 decision raises a reasonable possibility of substantiating the claim of service connection for a heart condition.


CONCLUSIONS OF LAW

1.  The May 1980 Board decision that denied service connection for a heart condition is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. §§ 19.104 (1979).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Here, however, the Board is reopening the Veteran's claim for service connection for a heart condition, and remanding the reopened claim for additional development.  Therefore, further discussion regarding VA's duties under the VCAA is not necessary at this time.


Claim to Reopen

In a May 1980 decision, the Board denied service connection for a heart disorder.  Since the May 1980 Board decision is final, the Veteran's service connection claim for a heart condition may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Veteran filed this application to reopen his claim in October 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment records, the statement of a private treating physician, and a VA examination report.  The service treatment records were negative for any findings or complaints of a heart condition, but did indicate the presence of a functional systolic murmur at separation (that was not indicated at enlistment).  An April 1978 statement of the private treating physician referenced an echocardiogram which showed a systolic murmur and a flail mitral valve.  The record reflected that the Veteran was diagnosed with flail mitral valve and left ventricular hypertrophy at that time.  The February 1979 VA examination report indicated a diagnosis of mitral insufficiency, etiology probably rheumatic.  

In denying the Veteran's service connection claim for a heart disorder in May 1980, the Board found that an organic heart disorder had not been incurred in or aggravated during service, and the first manifestations of a disorder were not until 1978.  The Board noted that a functional systolic murmur was not considered a manifestation of an organic heart disease in the absence of any abnormal cardiovascular findings.  Additionally, a functional murmur was not considered a disability in itself.

To reopen the claim, the new evidence must show that the Veteran has a heart condition incurred in or aggravated during service.  

Pertinent evidence received since the last final decision for the claim of service connection includes private medical records from 2005 documenting coronary artery bypass surgery.  Treatment records from March to August 2005 indicate that the Veteran had been receiving medical care from a private physician related to coronary artery disease and mitral insufficiency, although etiology was not apparent from review of these records.  Additionally, as part of the Informal Hearing Presentation, the Veteran's representative submitted documentation from medical treatises, which suggest the possibility of an association between mitral insufficiency and systolic murmurs.  

The newly submitted evidence, to include the diagnosis of coronary artery disease as well as medical treatises indicating a possible connection between mitral insufficiency and systolic murmurs, reasonably demonstrates that the Veteran's current heart condition may have been incurred in service.  Therefore, not only is the evidence submitted new, in that it was not previously considered by agency decision makers, it is also material in that it may establish a nexus between the Veteran's current condition and an in-service injury or disease.  In any event, a VA examination is required to determine whether a connection exists between the Veteran's current heart condition and his in-service incurrence of a systolic heart murmur.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claim is reopened.  


ORDER

New and material evidence to reopen the claim of service connection for a heart condition has been received; and to this limited extent, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, there is a need for another VA examination.

As noted above, there is currently no medical opinion of record addressing the etiology of the Veteran's current coronary artery disease.  Accordingly, the Board finds that another examination is necessary to determine the etiology of the Veteran's heart condition, specifically taking into account his current diagnosis coupled with his service treatment records indicating the presence of a systolic heart murmur at the time of separation.  See Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (finding that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature, extent, and etiology of his heart condition.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

a) Is the systolic murmur identified at separation congenital or development in nature?  If so, is it more appropriately characterized as a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

b) If a defect, then was there any superimposed disease or injury in connection with the defect? If so, is it at least as likely as not (at least a 50 percent probability) that the identified superimposed disease or injury is related to the Veteran's period of active service? 

c) If a disease, then what is the likelihood that it was aggravated by his period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. 

d) Regardless of your answer to the above questions, as to any current heart disability identified by medical records or on examination, is it at least as likely as not (at least a 50 percent probability) that such disability is related to the Veteran's active service?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinions provided.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to mere speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


